 

IP Security Agreement

 

Grant of Security Interest Agreement

in United States Patents and Trademarks

 

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, CleanSpark, Inc., a Nevada corporation (“Grantor”), having
its place of business at 70 North Main Street, Suite 105, Bountiful, UT 84010,
hereby grants to _________________________ (“Grantee”), having its place of
business at _________________________, a security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Patent and Trademark Collateral”), whether presently existing or hereafter
arising or acquired:

(i) each United States patent and patent application, including each patent and
patent application referred to on Schedule A hereto;

(ii) each United States trademark, trademark registration and trademark
application, and all of the goodwill of the business connected with the use of,
and symbolized by, each trademark, trademark registration and trademark
application, including each trademark, trademark registration and trademark
application referred to in Schedule B hereto;

(iii) all products and proceeds of the foregoing, including any claim by the
Grantor against third parties for past, present or future infringement of any
Patent, or past, present or future infringement or dilution of any trademark or
trademark registration, including any patent or trademark listed on Schedule A
or Schedule B hereto, or for injury to the goodwill associated with any
trademark or trademark registration.

THIS GRANT is granted pursuant to the security interests granted to the Grantee
in the Purchase Agreement between the Grantor and the Grantee dated April 17,
2019, as amended, modified or supplemented from time to time (the “Purchase
Agreement”).

THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Purchase Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are without prejudice to,
and are in addition to those set forth in the Purchase Agreement, all terms and
provisions of which are incorporated herein by reference as though set forth in
full herein. In the event that any provisions of this Grant of Security Interest
Agreement are deemed to conflict with the Purchase Agreement, the provisions of
the Purchase Agreement shall govern.

 

THIS GRANT shall terminate and be of no force and effect immediately upon the
complete fulfilment of all of the Obligations (as defined under the Purchase
Agreement.

 

  

 

 

IN WITNESS WHEREOF, the undersigned have executed this Grant of Security
Interest Agreement as of the date first above stated.

 

Grantor:

 

CLEANSPARK, INC.

 

 

By: _______________________

Name: _____________________

Title: ______________________

 

 

Grantee:



 

______________________________

 

 



By: _______________________

Name: _____________________

Title: ______________________





 2 

 

 

Schedule A: Patents and Patent Applications

 



Docket Number Title or Description Serial Number Filing Date Pat./Reg. Number
Issue Date

Exp. Date

 

 

 

3498-2-1 Parallel Path, Downdraft Gasifier Apparatus and Method 12/170,421
7/9/2008 8,105,401 1/31/2012 7/9/2028* 3498-2-1-2 Parallel Path, Downdraft
Gasifier Apparatus and Method 13/360,900 1/30/2012 8,518,133 8/27/2013 7/9/2028*
3498-2-1-3 Gasification Method Using Feedstock Comprising Gaseous Fuel
14/010,422 8/26/2013 9,359,567 6/7/2016 7/9/2028* 3498-2-1-4 Parallel Path,
Downdraft Gasifier Apparatus and Method 15/173,964 6/6/2016 9,890,340 2/13/2018
7/9/2028* 3498-2-2 Electrolytic Reactor and Related Methods for Supplementing
the Air Intake of an Internal Combustion Engine 12/476,385 6/2/2009 8,347,829
1/8/2013 6/2/2029* 3627-2-1-1

Establishing Communication and Power Sharing Links Between

Components of a Distributed Energy System

14/885,627 10/16/2015 9,941,696 4/10/2018 3/23/2035* 3627-2-1-2

Establishing Communication and Power Sharing Links Between

Components of a Distributed Energy System

15/944,478 4/3/2018      

    



 3 

 

  

Schedule B: Trademarks

 

Docket Number Title or Description Serial Number Filing Date Pat./Reg. Number
Issue Date Exp. Date 3627-3-1 CLEANSPARK Trademark 86/588,049 4/6/2015 5,286,710
9/12/2017 N/A

 



 4 

 

 